Citation Nr: 1725430	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  12-07 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a bilateral hearing loss from November 21, 2010.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities.

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
 
The Veteran testified at a September 2015 video conference hearing before the undersigned.  A transcript of that proceeding is associated with the Veteran's file.  

In November 2015, the Board remanded the issues listed on the title page.

The issues of entitlement to service connection for vertigo, and a productive cough were also raised during the appeal. They were specifically denied in a June 2013 rating decision.  The Veteran submitted a timely notice of disagreement, and, on October 2, 2015, VA issued a statement of the case.  The Veteran had sixty days within which to perfect an appeal, and his substantive appeal was received after this 60 day deadline, on December 16, 2016.  

Given that the Veteran failed to file a timely substantive appeal within one year of the June 2013 rating decision, or within 60 days of the October 2, 2015, statement of the case, whichever came later, the Board cannot exercise jurisdiction over the claims of entitlement to service connection for vertigo and productive cough, and the June 2013 rating decision is final.  38 U.S.C.A. § 7105 (West 2014).  Should the appellant desire to reopen these issues he must submit new and material evidence to VA.  


FINDINGS OF FACT

1.  Since November 21, 2010, the Veteran demonstrated, at worst, Level II hearing acuity in the right ear and Level XI hearing acuity in the left ear.

2.  The Veteran's current disability ratings for his service connected disorders do not qualify for consideration of entitlement to a total disability rating for individual unemployability on a scheduler basis 

3.  The combined impact of the Veteran's service connected disabilities do not present unusual or special symptoms not already considered by the assigned rating schedule.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for bilateral hearing loss have not been met at any time since November 21, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).

2. The criteria for a total disability evaluation based on individual unemployability due to service connected disorders are not met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 3.340, 3.341, 4.1, 4.3, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Rating Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Disability evaluations for hearing loss are derived from a mechanical application of the Rating Schedule to the numeric designations resulting from audiometric testing.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.85, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85.

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in 38 C.F.R. § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).

A total disability rating based on individual unemployability may be assigned, if the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  Id.  

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Analysis

Bilateral hearing loss

The Veteran has been awarded service-connection for a bilateral hearing loss disability currently evaluated at 10 percent.  He contends that his disability has worsened, and is entitled to an increased rating.

At the June 2016 VA audiological examination, puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
40
55
80
80
64
LEFT
105+
105+
105+
105+
105

The puretone threshold average was 64 decibels in the right ear and 105 in the left ear.  The Maryland CNC controlled speech discrimination test scores were 96 percent in the right ear and 0 percent in the left ear.  According to Table VI, the right ear is rated at level II and the left ear at level XI.  Applying these results to Table VII, the Veteran's disability is rated as 10 percent disabling.  

These test results do show that the Veteran had an exceptional pattern of hearing impairment in the left ear under 38 C.F.R. § 4.86(a).  Under Table VIA, the left ear is rated at level XI.  Because this rating is the same as the rating from Table VI, the outcome is not affected.  See 38 C.F.R. § 4.86(a).

The Veteran previously submitted written statements and provided hearing testimony that describes the effects of his hearing loss, including statements that he has a complete hearing loss in his left ear.  The record also contains third-party statements from his spouse and friends, describing the difficulty he has hearing both at work and at home, and the decline of his hearing over the past few years.  Despite these statements, the Board notes that the Veteran has not raised a challenge as to the examiner's competency.  The Board is entitled to assume the competence of a VA examiner unless that competence is challenged.  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  The Board holds that the objective findings of a medical professional are of greater probative value than the lay statements reflected in the record.

After reviewing the evidence in the record, the Board finds that the criteria for a compensable rating in excess of 10 percent for the appellant's bilateral hearing loss have not been met.  Although the Veteran's hearing has decreased slightly since his 2010 audio examination, the evidence from the June 2016 VA audiological examination shows that the Veteran is not entitled to a compensable rating in excess of 10 percent.  As noted above disability evaluations for hearing loss are derived from a mechanical application of the Rating Schedule to the numeric designations resulting from audiometric testing.  Lendenmann.

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.

Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected [bilateral] hearing loss during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the scheduler ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2016).

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available scheduler ratings for the service connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a scheduler rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the scheduler rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the scheduler criteria inadequate.  The scheduler rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all of the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the scheduler rating criteria.  The Veteran's hearing loss disability has manifested in difficulty hearing his wife, the television, conversations in a crowded room and needing to regularly ask others to repeat themselves, which causes difficulties functioning in social environments.  The scheduler rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  

The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The scheduler rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing pattern which was demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  Doucette, 28 Vet. App. at 371 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the scheduler rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing related difficulties are factors contemplated in the regulations and scheduler rating criteria.  Doucette, 28 Vet. App. at 369 ("the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the scheduler rating criteria"). 

With respect to functional impairment due to dizziness and vertigo, these symptoms are not contemplated in the rating schedule to be symptoms associated with hearing loss, but are specifically indicated by the rating schedule to be separately ratable disabilities.  These symptoms are recognized in the rating schedule as symptoms of cholesteatoma (Diagnostic Code  6200), peripheral vestibular disorders (Diagnostic Code  6204), or Meniere's syndrome (Diagnostic Code  6205), which are separately compensable disabilities distinct from hearing impairment (Diagnostic Code 6100) would be rated in accordance to the scheduler criteria under the applicable Diagnostic Code, provided the Veteran is service connected for such disorders which, at this time, he is not.

Turning to the question whether the above stated symptoms are related to the service connected bilateral hearing loss so as to be considered in determining whether extraschedular referral might be warranted, as there is no competent evidence in the record to suggest that symptoms of dizziness and vertigo are related to the service connected bilateral hearing loss, the Board is precluded from finding such a relationship exists.  See 38 C.F.R. § 4.14 (2016) ("[T]he use of manifestations not resulting from service connected disease or injury in establishing the service connected evaluation. . . [is] to be avoided.").

In order for the Veteran to obtain a rating for the symptoms of dizziness and vertigo, either together with or separate from hearing loss, as cholesteatoma (Diagnostic Code 6200) or as a peripheral vestibular disorder (Diagnostic Code 6204), or to obtain a rating for Meniere's syndrome (Diagnostic Code 6205) in lieu of hearing loss, service connection must first be established for these symptoms or the disability that accounts for these symptoms.  For these reasons, the Board finds that the record does not establish that Veteran's bilateral hearing loss is so exceptional or unusual as to warrant referral for extraschedular consideration.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the scheduler ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service connected disabilities that create such an exceptional circumstance to render the scheduler rating criteria inadequate. 

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Total disability due to individual unemployability

The Veteran asserts that he is unable to obtain and maintain substantially gainful employment solely as a result of his service connected disabilities.  The Veteran has established service connection for adjustment disorder with mixed anxiety and depressed mood, evaluated as 50 disabling; a bilateral hearing loss, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and for tinea pedis, evaluated as noncompensable.  The combined rating of his service-connected disorders is 60 percent. 

Given the Veteran's current combined rating he does not meet the scheduler requirements for individual unemployability because he neither has a single service-connected disability evaluated at 60 percent or greater, nor does he have a combined evaluation due to service connected disorders of 70 percent or more with at least one service-connected disability evaluated at 40 percent.

As the Veteran does not meet the scheduler requirements for a total disability rating due to individual unemployability, the only remaining questions is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities for purposes of an extraschedular total disability rating due to individual unemployability evaluation under 38 C.F.R. § 4.16 (b) (2016).  

Entitlement to a total disability rating based on individual unemployability is warranted under 38 C.F.R. § 4.16 (b) regardless of the veteran's disability ratings where the service connected disabilities alone render him unemployable.  The Board cannot grant a total disability rating based on individual unemployability under 38 C.F.R. § 4.16 (b) in the first instance, but must consider whether a remand for the AOJ to refer the case to the Under Secretary for Benefits or the Director of Compensation is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001). 

Upon review of all of the evidence of record, both lay and medical, the Board finds that referral for an extraschedular consideration of a total disability rating due to individual unemployability is not warranted.

The Veteran reported that he last worked full time as a truck driver in May 2011.  No disabilities which prevented him from securing or following a substantially gainful occupation were reported on this form, but he did report that he left this job on account of disability.

VA received a completed VA Form 21-4192 from his last employer.  It reported that the Veteran was employed with them from November 1995 to August 2010 as a local deliver driver.  No concessions were made for the Veteran on account of disability or age.  The reason for termination of employment is identified as "disability".  Last day worked is reported to be May 2011. Date of last payment was reported to be December 2011

VA outpatient treatment reports show that the appellant suffered a cerebrovascular accident in 2011, and that since then he had not worked full time.  VA examination from February 2016 reports a detailed history of his employment status since.  This report referenced previous examinations where the Veteran noted he had worked for various trucking companies and how his "switching around of positions" was due to companies going out of business.  The appellant was noted not to have problems on the job.  The February 2016 examiner also noted that the Veteran had been working that job "when he had his stroke" in 2011 and was at that time "still on payroll as inactive employee" which he reportedly could do until age 65 years.  

The Veteran also reported that he "went off the inactive list" with the trucking company "when [he] turned 65."  The Veteran stated that he helped a "friend remodel a couple of houses" in 2014, although he acted largely as a supervisor while it was others who were doing the physical labor.  The Veteran indicated that he currently would "cut grass and do yard work" as an "odd job" from time to time, primarily toward the goal of trying to involve his grandchildren and "teach them how to work."  

When asked for his opinion during the examination as to whether he had any disorder that negatively impacted his work, the Veteran noted that he "has blackout spells" secondary to coughing at times; and he reportedly has discussed that issue with his health care providers.  He noted other physical limitations, including knee problems and arthritis that limit him from extended stating/walking.  In addition to these non-service connected problems, the Veteran noted that he had been more "irritable" lately, with the need for breaks during work.  None of these symptoms are considered service connected and many have been explicitly denied entitlement to service connection.  Following this interview the Veteran was assessed with having occupational and social impairment with reduced reliability and productivity.

The June 2016 VA audiometric examination noted that the Veteran reported that he has mostly gotten used to his tinnitus.  He noted that it could be annoying, distracting and that it disrupted sleep.  With respect to his bilateral hearing loss, he reported having difficulty hearing "everything".  The Veteran stated that he could hear better if people were on his right side and that he relied on lip-reading.  

The examiner reported that the Veteran's hearing loss without the use of hearing aids would make speech understanding and communication difficult in all listening environments.  With the use of amplification though, he would be expected to hear fairly well in quiet situations while people were speaking at a close range and on his right side.  Even with the use of hearing aids, he would be expected to have difficulty understanding speech in noisy environments, especially with lack of visual cues.

The question whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16 (a). See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Still, medical evidence addressing the functional effects of the Veteran's disability on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination.  See 38 C.F.R. § 4.10 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

Here, the weight of such evidence indicates that the functional effects of the Veteran's hearing loss, and other service connected disabilities alone do not render him unable to obtain or retain at least some form of substantially gainful employment.  Rather, the evidence indicates that the Veteran left his last full time job largely due to a stroke.  The appellant is not service connected for residuals of a stroke, and as such the impact of that disability may not be considered.  The Veteran has made limited assertions concerning the functional effects of his hearing loss, and other disabilities, as they relate to his occupation or work, but they do not adequately demonstrate that he is unemployable due to his disabilities.  Given the preponderance of the evidence pointing to nonservice connected disorders as the cause for any difficulty in obtaining and maintaining substantially gainful employment, the Board finds that the combined functional impairment due to service connected disabilities alone is not so severe as to preclude all forms of substantially gainful employment.  In short, the weight of the competent, probative evidence indicates that the Veteran's service-connected disabilities have not rendered him unemployable during the relevant time period.

Under these circumstances, the standard for referring this matter for extra-scheduler consideration is not met, and the claim for a total disability rating due to individual unemployability must be denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


